Per Curiam.

The issue before this court is whether, after a hearing before a Juvenile Court referee, there is a statutory right to an evidentiary hearing before the Juvenile Court judge.
*140E. C. 2151.16 reads, in part, as follows:
“The juvenile judge may appoint * * * referees who * * * shall hear the testimony of witnesses and certify to the judge their findings upon the case submitted to them, together with their recommendation as to the judgment or order to be made in the ease in question. The court, after notice to the parties in the case of the presentation of such findings and recommendation, may make the order recommended by the referee, or any other order in the judgment of the court required by the findings of the referee, or may hear additional testimony, or may set aside said findings and hear the case anew. * * V’
There is no claim here that appellant did not receive timely notice and copies of the findings and recommendations of the referee. In fact, appellant filed objections to the referee’s findings and recommendations. After the judge had overruled the objections, appellant sought an evidenti-ary hearing before the judge on the merits by means of a “motion for new trial.” Such an additional hearing is not mandatory under E. C. 2151.16, although the court “may hear additional testimony.” Therefore, E. C. 2151.16 has been complied with. The precise issue of a new hearing before the Juvenile Court judge was not before the court in DeVille v. DeVille, supra.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Sters, Celebrezze, W. BrowN and P. Brown, JJ., concur.